DETAILED ACTION
The following is a first office action upon examination of application number 17/257907. Claims 1-25 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “inform people of the new routes and duties that have been assigned to them after updating the Station Bill”. This limitation covers the informing of users after a Station Bill is updated; however, the claims do not recite a step of updating a Station Bill. For purposes of Examination the claim is interpreted as first updating the Station bill and then informing people of the new routes and duties assigned to them. Appropriate correction/clarification is required. Dependent claims inherit deficiencies from their respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claim 1 is directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 2-25 are directed to a system comprising a computing device; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to manage response to an emergency by a number of people, which is described by claim limitations reciting: provide a Station Bill including a list of emergencies and basic duties for people in the environment; register each person, through the filling of personal data, professional information and skills related to emergencies; associate each person with a passive or active radio frequency identification device; register the routine tasks and the eventual tasks, informing the location of execution, machines, tools, individual or collective security equipment used in the task, chronological procedures of the task, safety information, participants, start time and end of the form validity and the estimated time required to safely abandon the task and reach a nearer escape route; identify the position of the people, confirming the presence of the people in the locations, and the position of each Safety Asset (12); provide the location of an emergency, in real situation, training or simulation, and what are the restrictions on access to muster points caused by the emergency situation; register additional duties that individuals may carry out in the occurrence of the various types of emergency situations; to calculate the times of escape routes or course to the location to combat the emergency situation; inform people of the new routes and duties that have been assigned to them after updating the Station Bill. The identified recited limitations in the claims describing managing response to an emergency by a number of people (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers managing personal behavior. Dependent claims 22, 23, and 25 recite limitations that further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 2 (i.e., the Control and Monitoring Module (10); Backup Module (10a); at least one computing device (10b); at least one Field Module (13); at least one Auxiliary Node (17); and at least one Safety Asset (12), wherein the system elements (10, 10a, 10b, 13, 14, 15, 16, 17) comprise modems and radio transceivers for forming a specific communication network (11)), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer. Additional elements such as at least one Smart Portable Radio Module (14); at least one Scanning Module with Camera (15); at least one Sensor Module (16) do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. Additional elements in claim 3 to the receipt of data through a network do not provide an improvement and only add extra-solution activities (i.e., data gathering). Additional elements in claims 4-1 and 24 are broadly applied to the abstract idea; thus, these additional elements do not offer a meaningful limitation beyond only generally link the abstract idea to a technological environment. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements in claim 2 reciting at least one Smart Portable Radio Module (14); at least one Scanning Module with Camera (15); at least one Sensor Module (16) do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. Additional elements in claim 3 to the receipt of data through a network do not provide an improvement and only add extra-solution activities (i.e., data gathering). With respect to the data gathering steps, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Additional elements in claims 4-1 and 24 are broadly applied to the abstract idea; thus, these additional elements do not offer a meaningful limitation beyond only generally link the abstract idea to a technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Allowable over prior art
Claims 1-25 are allowable over the prior art of record. Although the prior art of record generally discloses the management of task in emergency scenarios (US 2014/0365390) and the identification of escape routes in emergency scenario (US 2006/0247849), the prior art of record does not teach or render obvious a method comprising: providing a Station Bill including a list of emergencies and basic duties for people in the environment; register each person, through the filling of personal data, professional information and skills related to emergencies; associate each person with a passive or active radio frequency identification device; register the routine tasks and the eventual tasks, informing the location of execution, machines, tools, individual or collective security equipment used in the task, chronological procedures of the task, safety information, participants, start time and end of the form validity and the estimated time required to safely abandon the task and reach a nearer escape route; identify the position of the people, confirming the presence of the people in the locations, and the position of each Safety Asset (12); provide the location of an emergency, in real situation, training or simulation, and what are the restrictions on access to muster points caused by the emergency situation; register additional duties that individuals may carry out in the occurrence of the various types of emergency situations; to calculate the times of escape routes or course to the location to combat the emergency situation; inform people of the new routes and duties that have been assigned to them after updating the Station Bill (as required by claims 1 and 2). Dependent claims 2-25 are allowable over the prior art for the same reason. However, these claims are not allowed because they stand rejected under 35 USC § 112 and 35 USC § 101, as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0365390 – discloses the managing of tasks in emergency situations and providing evacuation routes.
US 2006/0247849 – discloses a system that modifies evacuation routes during emergencies. 
US 2017/0127257 – discloses the assignment of tasks to responders based on skills and available equipment.
US 2013/0053063 – discloses the wireless monitoring of resource locations during emergencies.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683